DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Omrane et al. (FR 3046505; English Machine Translation Attached).
In claim 1, Ben-Omrane discloses (Fig. 1-10) a terminal assembly for a traction motor (1), which comprises a bus bar (26) having a ring shape (illustrated in Fig. 2) and a terminal holder (38) configured to accommodate the bus bar (26) therein to cover an exterior of the bus bar (26), the terminal assembly (36, 37, 38, 39, 40, 41, 42, 45; Fig. 9-10 below) comprising: the terminal holder (38) which is perforated to form a coupling hole (45) therein through which a surface of the bus bar (26) is exposed; and a temperature sensor unit (36) which is inserted into the coupling hole (45) and senses a temperature of the bus bar (26).
In claim 2, Ben-Omrane discloses wherein the temperature sensor unit (36), comprises: a sensor part (37) configured to generate an electrical signal according to a surrounding temperature (Page 7, ln. 289 – Page 8); a housing (38) configured to accommodate the sensor part (37) therein; and a wire (44), one end of which enters the housing (38) and is connected to the sensor part (37) and the other end of which extends outward from the housing (38).

    PNG
    media_image1.png
    714
    682
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 3: “wherein the coupling hole provided in the terminal holder comprises: a base portion which is formed with a constant width to a predetermined depth from a top surface of the terminal holder; and an expansion portion which extends from a lower end of the base portion and has a width greater than that of the base portion, wherein the housing comprises an upper end portion having a relatively smaller width so as to slidingly enter the base portion and a lower end portion having a relatively larger width so as to slidingly enter the expansion portion.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willacker et al. (US 2022/0149691) teaches a wiring configuration for a stator wherein a bus bar has a temperature sensor for plugging into a receiving element of the wiring configuration.
Maekawa et al. (US 2012/0111145) teaches an electric motor and a vehicle drive having an annular bus ring with supporting members having an attachment member holding a sensor for detecting temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832